NOTE: This order is nonprecedential.

  Wniteb ~tate~ QCourt of §ppeaI~
      for tbe jfeberaI QCircuit

               AFTG-TG, LLC AND
     PHILLIP M. ADAMS & ASSOCIATES, LLC,
                 Plaintiffs-Appellants,
                           v.
  NUVOTON TECHNOLOGY CORPORATION AND
   NUVOTON TECHNOLOGY CORPORATION
               AMERICA,
                      Defendants,
                          AND

    PEGATRON CORPORATION, PEGATRON
   TECHNOLOGY SERVICE, INC., AND UNIHAN,
                 Defendants-Appellees.


                       2011-1306


    Appeal from the United States District Court for the
District of Wyoming in case no. 10-CV-0227, Judge Nancy
D. Freudenthal.


                     ON MOTION


                      ORDER
AFTG-TG v. NlNOTON TECH                                      2

    Upon consideration of Nuvoton Technology Corpora-
tion and Nuvoton Technology Corporation America's
unopposed motion to reform the caption,
      IT Is ORDERED THAT:
    The motion is granted. The official revised caption is
reflected above.
                                  FOR THE COURT


      JUL 192011                  /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Ezekiel R. Dumke, IV, Esq.
    E. Robert Yoches, Esq.                         FILED
    Ronald S. Lemieux, Esq.              • .s. COURT OF APPEALS FOR
                                            THE FEDERAL CIRCUIT
s21                                             .
                                               JUL 1 9 2011
                                                JANHORBALY
                                                   CLERK